UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1568



RICHARD HAEFNER, Dr.,

                                            Plaintiff - Appellant,

          versus


COUNTY OF LANCASTER, PA,

                                              Defendant - Appellee,

          versus

WILLIS J. DIZE, Chief of Police of the Chin-
coteague Police Department; EDWARD LEWIS,
Captain of the Chincoteague Police Department,

                                               Movants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. William T. Prince, Magistrate Judge.
(CA-95-41-2)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Richard Haefner, Appellant Pro Se. Frank Neil Cowan, COWAN & OWEN,
P.C., Richmond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals a magistrate judge's notation order de-
clining to file his motion to vacate and re-enter judgment pursuant

to Fed. R. Civ. P. 60(b) for lack of jurisdiction. Because Haefner

had previously filed a notice of appeal to this Court of the under-

lying order, the magistrate judge was divested of jurisdiction to

consider any subsequent motion to amend or vacate the appealed
order.   See Lewis v. Tobacco Workers' Int'l Union, 577 F.2d 1135,
1139 (4th Cir. 1978). Accordingly, we affirm the magistrate judge's

order. We deny Appellees' motion to dismiss this appeal as untime-

ly. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2